DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 of US Application No. 16/584,128, filed on 26 September 2019, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 06 December 2019 has been considered. An initialed copy of form 1449 is enclosed herewith.

Specification
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is not written in narrative form. Instead, the abstract has been written as a run-on sentence that generally mimics the claim. The abstract should be in narrative form, which should include a series of complete sentences.  Correction is required.  See MPEP § 608.01(b). 


Claim Objections
Claims 1-10 include both bullet points and indentations to segregate elements or steps of the claim. It is recommended to use only indentations to segregate the elements or steps of the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 provides for a construction method of a join flight path, but recites the limitation “the meeting time is determined iteratively from the capture time function”. The method claim should recite active, positive steps delimiting how this use is actually practiced. Phrases recited in the instant claims, such as "is determined” are not active, positive recitations of steps involved in the method/process. It is recommended to amend the claims to recite positive, verbal nouns, e.g. determining the meeting time iteratively from the capture time function.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
A claim whose broadest reasonable interpretation covers both statutory and non-statutory embodiments embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  Non-limiting examples of claims that are not directed to any of the statutory categories include:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations;
 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Transitory forms of signal transmission (often referred to as "signals per se"), such as a propagating electrical or electromagnetic signal or carrier wave; and 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



The claim does not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claim includes transitory signals.  In this regard, the claim recites “a computer program product comprising software instructions”, which may be interpreted to include transitory signals.  The specification does not exclude transitory signals. 

	
Claims 1-4, 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “determining, for each position of the mobile point defined by the second state vector at a moment t, an elementary join flight path of this position of the mobile point from the position and the speed vector of the aircraft defined by the first state vector at the moment t0 with a capture time Tt corresponding to the time of flight of the aircraft on this flight path, each elementary join flight path then being associated with the moment t” (i.e., mental evaluation with assistance of pen and paper) and “among the set of elementary join flight paths, determining a flight path, called effective join flight path, such that its capture time Tt is substantially equal to the time elapsed between the moment t associated with this flight path and the moment to, this capture time being called meeting time” (i.e., mental evaluation with assistance of pen and paper). Independent claims 9 and 10 incorporate claim 1 by reference and include the same limitations. These claim limitations, when given their broadest reasonable interpretation, may be performed in the human mind or with the assistance of pen and paper.  Therefore, these limitations are abstract ideas and claims 1, 11 and 16 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 9 and 10 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “acquiring a first state vector defining the position of the aircraft and its speed vector at the moment t0” and “acquisition of a second state vector defining the position of the mobile point and its speed vector at each moment t after the moment t0, the set of successive positions of the mobile point at different moments t forming a flight path of the mobile point”. Acquiring data used in the abstract idea is insignificant extra-solution activity, which does not integrate the judicial exception into a practical application of that exception. Claim 9 recites the additional element a “computer program product comprising software instructions which, when implemented by a piece of computer equipment, carry out the method”. Claim 10 recites “technical means configured to implement the method for construction of a join flight path”. Examiner interprets the technical means to be a computer equipment, similar to claim 9. These elements are merely a generic computing device that performs the abstract ideas identified above. Therefore, claims 1, 9 and 10 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not  and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 9 and 10 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. 
Based on the above analysis, claims 1, 9 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 further defines the abstract idea identified in claim 1 but does not recite any additional elements. Therefore, claim 2 does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 3 recites “the set of elementary join flight paths defining a capture time function associating, with each moment t associated with one of these elementary join flight paths, a capture time Tt corresponding to this elementary join flight path” and “the meeting time is determined iteratively from the capture time function”, which may be performed in the human mind with the assistance of pen and paper. Claim 3 does not recite any additional elements. Therefore, claim 3 does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 4 recites “wherein when the mobile point moves according to a straight flight path and a constant speed and when each elementary join flight path has a first straight segment followed by a second join segment of the flight path of the mobile point according to a predetermined capture vector at a constant speed, the meeting time is determined according to the following relationship: [ ]”, which may be performed in the human mind with the assistance of pen and paper. Claim 4 does not recite any additional elements. Therefore, claim 4 does not integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bui (US 2006/0287781 A1).

Regarding claims 1, 9 and 10, Bui discloses a method for determining a flight management system rendezvous intercept position and teaches:
acquiring a first state vector defining the position of the aircraft and its speed vector at the moment t0 (inputs from aircraft and target aircraft, including position and ground speed of aircraft – see at least Fig. 1 and ¶ [0046]);
acquisition of a second state vector defining the position of the mobile point and its speed vector at each moment t after the moment t0, the set of successive positions of the mobile point at different moments t forming a flight path of the mobile point (inputs ;
determining, for each position of the mobile point defined by the second state vector at a moment t, an elementary join flight path of this position of the mobile point from the position and the speed vector of the aircraft defined by the first state vector at the moment t0 with a capture time Tt corresponding to the time of flight of the aircraft on this flight path, each elementary join flight path then being associated with the moment t (at each position P along the target aircraft track, time t1 for the current aircraft to reach position P by traveling in a direct line from the current aircraft position to position P is determined and time t2 for the current position of the target aircraft to position P traveling in a direct line from the target aircraft position to t position is determined – see at least ¶ [0041] and table of ¶ [0043]; if the difference between t1 and t2 is greater than a time tolerance, a new position P is chosen along the aircraft track and the determinations are repeated – see at least ¶ [0041]);
among the set of elementary join flight paths, determining a flight path, called effective join flight path, such that its capture time Tt is substantially equal to the time elapsed between the moment t associated with this flight path and the moment t0, this capture time being called meeting time (when the difference between t1 and t2 is less than a time tolerance, the position P becomes the rendezvous position and the rendezvous solution is applied to meet up with the moving object – see at least ¶ [0041], [0042]; i.e., the flight path is the path between the current aircraft and the applied rendezvous position).

Regarding claim 2, Bui further teaches:
wherein each elementary join flight path respects a plurality of capture constraints of the trajectory of the mobile point, each capture constraint advantageously being chosen in the group consisting of: predetermined capture heading; predetermined capture speed (e.g., speed of current aircraft – see ¶ [0046]); predetermined capture altitude; predetermined capture type; predetermined capture vector; predetermined capture time; predetermined capture zone (e.g., target aircraft projected forward or backward along track – see at least ¶ [0048]; NOTE: While not relied on in the instant rejection, see ¶ [0032] of secondary reference Mellema used in § 103 rejection).

Regarding claim 3, Bui further teaches:
the set of elementary join flight paths defining a capture time function associating, with each moment t associated with one of these elementary join flight paths, a capture time Tt corresponding to this elementary join flight path (when the difference between t1 and t2 is less than a time tolerance, the position P becomes the rendezvous position and the rendezvous solution is applied to meet up with the moving object – see at least ¶ [0041]; i.e., difference determination is a capture time function);
the meeting time is determined iteratively from the capture time function (if the difference between t1 and t2 is greater than a time tolerance, a new position P is chosen along the aircraft track and the determinations are repeated – see at least ¶ [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bui in view of Mellema et al. (US 2018/0033313 A1, “Mellema”).

Regarding claim 5, Bui further teaches:
defining a mobile point (an initial intercept position on the target track is assumed – see at least ¶ [0041]);
determining a first state vector defining the position of the aircraft and its speed vector at the moment t0 (inputs from aircraft and target aircraft, including position and ground speed of aircraft – see at least Fig. 1 and ¶ [0046]);
determining a second state vector defining the position of the mobile point and its speed vector at each moment t after the moment t0 (inputs from aircraft and target aircraft, including position, ground speed of aircraft and target track – see at least Fig. 1 and ¶ [0046]);
determining an effective join flight path to the mobile point using the method according to claim 1 (see claim 1 rejection).

Bui fails to teach but Mellema discloses a flight path management system and teaches:
governing the aircraft on the effective join flight path (a flight path 220 is determined at 510 – see at least Fig. 5 and ¶ [0048]; at 518, the flight path 220 is implemented such that the aircraft travels according to the flight path – see at least Fig. 5 and ¶ [0062]).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have modified the method for determining a flight management system rendezvous intercept position of Bui to provide for governing the aircraft on the join flight path, as taught by Mellema, to travel to the moving target (Mellema at ¶ [0062]).

Regarding claim 6, Bui further teaches: 
wherein the steps for determining the first state vector, the second state vector and the effective join flight path are reiterated several times for different moments t0 (if the difference between t1 and t2 is greater than a time tolerance, a new position P is chosen along the aircraft track and the determinations are repeated – see at least ¶ [0041].

Regarding claim 7, Mellema further teaches:
displaying the effective join flight path (at 514, display the determined flight path for acceptance – see at least ¶ [0024], [0026], [0060]).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have modified the combined method for determining a flight management system rendezvous intercept position of Bui and Mellema to display the flight path, as further taught by Mellema, to allow the pilot to accept the flight path (Mellema at ¶ [0060]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bui in view of MacCready et al. (US 2018/0267562 A1, “MacCready”).

Regarding claim 8, Bui fails to teach but MacCready discloses automated air traffic control of unmanned air vehicles and teaches:
an alert step implemented when no effective join flight path can be determined (flight path generation software may check validity of newly created flight paths and inform the user when a flight path that has been created is invalid – see at least ¶ [0089]).

It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have modified the method for determining a flight management system rendezvous intercept .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.